USDC SDNY

DOCUMENT
1 ELECTRONICALLY FILED
LA\\}ooce__—__—
PLLC DATE FILED: 1/8/2020

  

ATTORNEYS & COUNSELORS - AT - LAW

Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

January 8, 2020

VIA ECF

Hon. Analissa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: Morgan v. US Water Filters, Inc., Civil Action No. 1:19-CV-10302-AT
Dear Judge Torres:

The undersigned represents Plaintiff Jon R. Morgan in the above-referenced matter. This
letter is in response to the Court’s January 8, 2020 Order (Dkt # 8) requesting the parties to
submit their Joint Letter and Proposed Case Management Plan by January 9, 2020. Pursuant to
Rule 1C of Your Honor’s Individual Motion Practices and Rules, the undersigned would like to
request an adjournment of the Initial Conference currently scheduled for January 13, 2020.

Defendant has been properly served on November 12, 2019 and an Affidavit of Service
has been filed with the Court on December 20, 2019 (Dkt # 7). Defendant’s time to move or
respond to Plaintiff's Complaint was due on December 3, 2019. Defendant is currently in
default. The undersigned respectfully request an adjournment of the Initial Conference by thirty
(30) days to allow for Defendant to enter a Notice of Appearance and respond to the Complaint
prior to Plaintiff having to move for default.

This is the first request for an adjournment of the Initial Conference. No other deadlines
have been scheduled in this case, and accordingly, the requested adjournment will not impact any
dates previously scheduled after the current Initial Conference date.

We thank the Court for its attention to this matter.

Sincerely,
GRANTED. The initial pretrial conference scheduled for

January 13, 2020, is ADJOURNED to February 13, 2020,
at 11:40 a.m. By February 6, 2020, the parties shall file

their joint letter and proposed case management plan. Jonathan Shalom

 

SO ORDERED.
Dated: January 8, 2020 ; Z
New York, New York ANALISA TORRES

United States District Judge
